Citation Nr: 0837871	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  03-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from 
December 13, 2002 to September 8, 2003 and from November 1, 
2003 for instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1980 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
September 2006 when it was remanded for issuance of a 
statement of the case.  


FINDINGS OF FACT

1.  In January 2006, the RO granted service connection for 
instability of the right knee and assigned a 10 percent 
rating effective from December 13, 2002 to September 8, 2003 
and from November 1, 2003 for instability of the right knee.  
(A temporary total convalescent rating was assigned from 
September 9, 2003 until October 31, 2003.)

2.  The veteran was notified of the decision in February 
2006.  

3.  In March 2006, the veteran's representative submitted a 
notice of disagreement with the initial disability evaluation 
assigned.  

4.  In March 2008, the RO issued a statement of the case for 
the claim of entitlement to an initial rating in excess of 10 
percent for instability of the right knee.  

5.  The veteran did not submit a substantive appeal 
pertaining to the claim of entitlement to an initial rating 
in excess of 10 percent for instability of the right knee.  


CONCLUSION OF LAW

The Board lacks jurisdiction to consider the claim of 
entitlement to an initial rating in excess of 10 percent from 
December 13, 2002 to September 8, 2003 and from November 1, 
2003 for instability of the right knee.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or in 
correspondence specifically identifying the issue(s) 
appealed.  An appeal must set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.

The notice of disagreement and substantive appeal may be 
filed by the appellant, or by his representative, if a proper 
Power of Attorney or declaration of representation, as 
applicable, is on the record or accompanies such notice of 
disagreement or substantive appeal.  38 C.F.R. § 20.301.

With respect to timeliness of the appeal, the Board's rules 
of practice provide that a substantive appeal must be filed 
within 60 days from the date that the AOJ (in this case the 
Appeals Management Center) mails the statement of the case to 
the appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. §§ 20.101(d).  The AOJ may close the 
case for failure to respond after receipt of the SOC (see 38 
C.F.R. § 19.32), but a determination as to timeliness or 
adequacy of any such response for the purposes of appeal is 
in the province of the Board.  38 U.S.C.A. § 7105(d); 38 
C.F.R. § 20.101(d).

In the current case, the RO granted service connection for 
instability of the right knee in January 2006 and assigned a 
10 percent evaluation effective from December 13, 2002 to 
September 8, 2003 and from November 1, 2003.  The veteran was 
informed of this decision in February 2006.  In March 2006, 
the veteran submitted a notice of disagreement with the 
initial disability evaluation assigned by the RO in January 
2006.  In March 2008, a statement of the case was promulgated 
in response to the notice of disagreement.  In October 2008, 
the veteran's representative submitted a document titled 
"Appellant's Post-Remand Brief."

The Board finds that it does not have jurisdiction to 
adjudicate the claim of entitlement to an initial rating in 
excess of 10 percent for instability of the right knee as a 
substantive appeal has not been received subsequent to the 
issuance of the statement of the case in March 2008.  Not 
only is the document which was received in October 2008 not 
timely as it was received more than 60 days after issuance of 
the statement of the case, more importantly, it does not 
comply with the requirements for a substantive appeal as it 
does not set out specific arguments relating to errors of 
fact or law made by the AOJ.  The October 2008 document sets 
out the issue for review and summarizes some of the evidence 
of record.  Under the heading of "Arguments," however, the 
document cites rules and regulations governing claims for 
earlier effective dates.  There is absolutely no argument 
advanced pertaining to a claim for an initial rating in 
excess of 10 percent for instability of the right knee.  The 
October 2008 document is not a substantive appeal.  No other 
document or communication has been received from the 
appellant or his representative subsequent to the March 2008 
statement of the case.  

The Board notes that it has procedures in place to notify 
appellants if it is deciding the issue of the timeliness of a 
substantive appeal when the issue was not adjudicated by the 
agency of original jurisdiction.  This is to allow the 
appellant a chance to advance argument as to why a 
substantive appeal is timely.  In the current case, the Board 
finds that no substantive appeal was ever received.  As such, 
the internal notification procedures referenced above are 
inapplicable.  

The Board has an absolute duty in every case to first 
establish that it may exercise jurisdiction over a claim, and 
the Board errs when it exercises jurisdiction when there is 
no legal basis to do so.  McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).

Accordingly, based on the lack of a filing of a substantive 
appeal, the Board does not have jurisdiction to review the 
appeal of the issue concerning entitlement to an initial 
rating in excess of 10 percent from December 13, 2002 to 
September 8, 2003 and from November 1, 2003 for instability 
of the right knee and it is dismissed.  38 U.S.C.A. § 7104.


ORDER

The appeal is dismissed.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


